Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 1 of 21




                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) JAMES FERGUSON, individually and on )
  Behalf of all others similarly situated,    )
                                              )
  (2) PATRICK FERGUSON, individually and )
  on behalf of all others similarly situated, )
                                              )
                     Plaintiffs,              )                Case No.: 19-cv-633-JED-JFJ
                                              )
  v.                                          )
                                              )             JURY TRIAL DEMANDED
  (1) POTTERY BARN, INC.,                     )
                                              )
  (2) WILLIAMS-SONOMA, INC.,                  )
                                              )
                     Defendants.              )

                                            COMPLAINT

         COME NOW Plaintiffs James Ferguson and Patrick Ferguson (“Plaintiffs”), and all

  individuals similarly situated (“Putative Class Members”), by and through their attorneys of

  record, and for their Complaint against the above-named Defendants, state as follows:

                                         INTRODUCTION

         1.      Baby Crib Bumpers (“Bumpers”) are popular products designed to wrap around the

  bottom perimeter of a baby’s crib, purportedly to prevent babies from becoming trapped between

  the slats of the crib and for cushioning on the sides of the crib. Bumpers are often marketed and

  sold with other baby bedding products, such as sheets and mattresses, reinforcing the idea that they

  are to be used while a baby is sleeping. Descriptions of many Bumpers include phrases such as,

  “ULTIMATE PROTECTION FOR YOUR BABY” or “keeps tiny arms and toes safely inside the

  crib.” Tragically, however, Bumpers are not safe for infant sleep as the manufacturers and retailers

  have represented to the public. In fact, between 1985 and 2012, Bumpers were possibly involved

  in at least 77 infant deaths and at least 25 non-fatal injuries. The causes of these deaths include

  suffocation on the Bumper itself and strangulation by the ties holding Bumpers to the crib. Both
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 2 of 21




  the American Academy of Pediatrics (“AAP”) and the US Consumer Products Safety Commission

  (“CPSC”) recommend that parents avoid using Bumpers on their babies’ cribs.

         2.      As early as 2007, the Journal of Pediatrics noted that Bumpers are extremely unsafe

  and can lead to Sudden Infant Death Syndrome (“SIDS”). Despite this alarming information,

  Bumpers remain extremely popular and are sold at nearly every retailer, both at brick and mortar

  stores and online, that sells baby products. While some retailers have recently added warnings

  and/or disclaimers to their Bumpers, the AAP has stated that no Bumpers are completely safe,

  regardless of their design or the materials that comprise them.

         3.      Defendants knew about these risks for as long as they sold Bumpers. Among other

  things, (1) the AAP and major consumer groups repeatedly issued warnings about the serious

  dangers of Bumpers; (2) At least one major retailer, Wal-Mart, has already been sued for at least

  one infant death caused by Bumpers, which resulted in Wal-Mart ceasing to sell that brand/model

  of Bumpers; (3) at least 77, and likely more, deaths have occurred in babies whose cribs had

  Bumpers; and (4) dozens, if not hundreds, of non-fatal injuries have occurred to babies whose cribs

  had Bumpers. Ignoring documented safety concerns, Defendants marketed and sold Bumpers in

  the United States as safe crib accessories that are suitable for all night and prolonged sleep.

                                               PARTIES

         4.      Plaintiff James Ferguson (“J. Ferguson” or “James”) is a citizen of Tulsa County in

  the State of Oklahoma. In or about 2019, he purchased a set of Bumpers from Pottery Barn Kids

  in Tulsa, OK for his son, Patrick Ferguson (“P. Ferguson” or “Patrick”), whose wife was

  approximately four months pregnant with their second child at the time. Patrick and his wife

  attempted to install the Bumpers on their crib but had trouble keeping the Bumpers attached

  properly. When Patrick and his wife attempted to return the Bumpers, which were manufactured

  by Pottery Barn, Inc., Pottery Barn Kids would not accept the return. James was induced to



                                                    2
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 3 of 21




  purchase Pottery Barn, Inc.’s Bumpers by Pottery Barn’s marketing that Bumpers are a safe crib

  accessory that serve to protect babies while they sleep.

         5.      Patrick Ferguson is the son of Plaintiff James Ferguson. Patrick is currently a

  resident of Tulsa County, Oklahoma. In 2018, Patrick was a resident of Modesto, California, where

  he purchased a set of Bumpers for his first child at Babies “R” Us. Patrick attempted to install the

  Bumpers, manufactured by DwellStudio, on his child’s crib, but the Bumpers repeatedly fell off

  of the crib after installation. Patrick attempted to return the Bumpers to Babies “R” Us but the

  retailer did not accept the return. Patrick was induced to purchase the DwellStudio crib bumpers

  because both DwellStudio and Babies “R” Us marketed them as a safe crib accessory that serve to

  protect babies while they sleep.

         6.      Defendant Pottery Barn, Inc. is a Delaware corporation and wholly-owned

  subsidiary of Defendant Williams-Sonoma, Inc. headquartered in San Francisco, California.

  Defendant Pottery Barn operates approximately 200 stores in the United States. Pottery Barn also

  operates several specialty stores under the titles Pottery Barn Kids and PBteen. Defendant Pottery

  Barn, Inc. operates a Pottery Barn store and Pottery Barn Kids store in Tulsa, OK.

         7.      Defendant Williams-Sonoma, Inc. is a Delaware corporation with its principal

  place of business in San Francisco, California. Defendant Williams-Sonoma, Inc. is the parent

  company of Defendant Pottery Barn, Inc.

         8.      The Putative Class members, as defined below, are citizens of various states that

  have purchased baby crib bumpers sold and/or manufactured by Defendants from 2008 to present.

                                     JURISDICTION AND VENUE

         9.      This Court has jurisdiction over Plaintiffs’ claims under the Class Action Fairness

  Act (“CAFA”), 28 U.S.C. § 1332(d)(2) because, upon information and belief, there are 100 or

  more class members, at least one class member is a citizen of a state that is diverse from each



                                                   3
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 4 of 21




  Defendant’s citizenship, and, upon information and belief, the amount in controversy exceeds $5

  million exclusive of interest and costs.

         10.     This Court has personal jurisdiction over Defendant Pottery Barn, Inc. because it

  purposefully availed itself of the privilege of conducting business in the State of Oklahoma;

  because it transacts business, and supplies good and services in the State of Oklahoma; because it

  committed tortious acts that caused injury to persons within the State of Oklahoma; and because

  there is a substantial relationship between Plaintiff James Ferguson’s claims and Oklahoma

  transactions involving Pottery Barn, Inc.

         11.      This Court has personal jurisdiction over Defendant William-Sonoma, Inc.

  because it purposefully availed itself of the privilege of conducting business in the State of

  Oklahoma; because it transacts business, and supplies good and services in the State of Oklahoma;

  because it committed tortious acts that caused injury to persons within the State of Oklahoma; and

  because there is a substantial relationship between Plaintiff James Ferguson’s claims and

  Oklahoma transactions involving William-Sonoma, Inc.

         12.     Venue is proper in this District under 28 U.S.C. § 1391 because a substantial part

  of the events or omissions giving rise to this action occurred in this District.

                                     FACTUAL ALLEGATIONS

         13.     The US Consumer Product Safety Commission (“CPSC”) maintains files on cases

  voluntarily reported to them of deaths and injury related to commercial products. A study

  published in the Journal of Pediatrics in 2007 reviewed infant deaths between 1985 and 2005

  related to crib bumpers by searching the CPSC’s database for crib-related injuries that potentially

  might have been attributed to Bumpers.1



  1
   The study, Deaths and Injuries Attributed to Infant Crib Bumper Pads, can be found at
  https://www.jpeds.com/article/S0022-3476%252807%252900363-0/fulltext.

                                                    4
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 5 of 21




         14.     The study found that twenty-seven (27) accidental deaths reported by medical

  examiners or coroners were attributed to bumper pads. Further, the study found twenty-five (25)

  nonfatal injuries that were attributed to bumper pads. The authors of the study concluded that all

  retail bumpers had hazardous properties and that bumpers should not be used.2

         15.     The authors of the study noted that since the deaths they studied were voluntarily

  reported to the CPSA, “[t]hese cases represent an unknown fraction of total occurrences.”3

         16.     After publishing their 2007 study, the authors called on the CPSC to restrict use of

  Bumpers, but the CPSC took no action.

         17.     The American Academy of Pediatrics (“AAP”) periodically updates its guidelines

  regarding safe sleeping environments for infants so as to prevent Sudden Infant Death Syndrome

  (“SIDS”). In 2012, the medical journal American Family Physician (“AFP”) published an article

  that discussed recent updates to AAP’s guidelines regarding safe sleeping environments for

  infants.4 The AAP recommended: placing infants in the supine position (on the infant’s back), on

  a firm mattress simply covered by a fitted sheet, and removing all soft objects, loose bedding, and

  similar items from the infant’s crib. The AAP also recommended against placing bumper pads or

  similar products in an infant’s crib, as “they may increase the risk of suffocation, strangulation,

  and entrapment.”5

         18.     In February of 2016, the authors of the 2007 study regarding infant deaths caused

  by Bumpers published a new study in the Journal of Pediatrics, titled Crib Bumpers Continue to

  Cause Infant Deaths: A Need for a New Preventative Approach.6 The authors again studied the



  2
    Id.
  3
    Id.
  4
    The article, AAP Expands Recommendations on SIDS and Other Sleep-Related Deaths, can be
  found at https://www.aafp.org/afp/2012/0501/p918.html.
  5
    Id.
  6
    https://www.jpeds.com/article/S0022-3476(15)01284-6/abstract

                                                  5
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 6 of 21




  CPSC database of infant deaths classified by mechanism, with an expanded temporal scope of

  January 1985 to October 2012. They found that there were three times more deaths attributed to

  Bumpers in the previous seven years than had occurred in the three previous time periods. The

  authors concluded Bumpers caused 48 suffocations, 67% by a Bumper alone, and 33% by

  wedgings between a Bumper and another object.7 The authors then compared the number of deaths

  reported to the CPSC with those from the National Center for the Review and Prevention of Child

  Deaths (“NCRPCD”) from 2008-2011. The result was an increase to 77 total infant deaths

  attributed to Bumpers. The authors concluded that the supposed benefits proffered by

  manufacturers and retailers of Bumpers “were not supported by the data.”8 Further, the study noted

  that since the deaths were voluntarily reported, it was likely that more deaths had occurred due to

  Bumpers.

         19.     In November 2016 the AAP updated their guidelines for a safe sleeping

  environment for infants again. Notably, the AAP stated that “[b]ecause bumper pads have been

  implicated as a factor contributing to deaths from suffocation, entrapment, and strangulation, and

  because they are not necessary to prevent head entrapment with new safety standards for crib slats,

  they are not recommended for infants.”9

         20.     The data linking Bumpers to infant deaths is so clear that various cities and states

  have begun regulating them due to a lack of federal action. The city of Chicago, Illinois banned

  Bumpers in 2011 over fervent objections from retailers and manufacturers. The state of Maryland

  banned Bumpers in June 2013, while the state of Ohio banned Bumpers in 2017.



  7
    Id.
  8
    Id.
  9
    SIDS and Other Sleep-Related Infant Deaths: Updated 2016 Recommendations for a Safe
  Infant Sleeping Environment:
  https://pediatrics.aappublications.org/content/138/5/e20162938?utm_source=highwire&utm_me
  dium=email&utm_campaign=Pediatrics_

                                                  6
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 7 of 21




          21.     In May 2017 the CPSC issued a statement regarding the dangers of crib bumpers.

  The statement was attached to a report the CPSC authored that itself was a follow-up to a

  September 2016 CPSC staff report that found 107 fatal and 282 nonfatal incidents from January

  1990 to March 2016 associated with Bumpers.10

          22.     The 2017 report identified six additional hazards associated with padded bumpers:

  they limit space on the mattress, the cover key failure points on the crib, they are difficult to install,

  they are used with children older than the recommended age, they are used outside cribs, and their

  use sends mixed messages about padded objects in cribs.11

          23.     The report marked the first time the CPSC considered blocking the use of Bumpers.

  However, Dr. Rachel Moon, lead author on the AAP’s safe sleep policy statement, noted that it

  would likely take years for the CPSC to develop meaningful regulations for Bumpers, and

  therefore the AAP continued to support a full ban on them.12

          24.     Nonetheless, vast numbers of retailers and manufacturers of Bumpers have

  continued to market them as safe crib accessories, despite the substantial amount of credible data

  and research that have explicitly demonstrated the severe dangers caused by Bumpers.

          25.     These retailers and manufacturers, including Defendants, have made great efforts

  to deceive potential buyers of Bumpers by downplaying and/or discrediting the studies linking

  Bumpers and infant deaths. The retailers and manufacturers, including Defendants, have also

  deceived purchasers of Bumpers by engaging in misleading marketing campaigns and displaying

  deceptive and/or false labels on Bumpers that portray them as being not only free of risk of harm,

  but also as products that actively improve the safety of the infant.



  10
     https://www.aappublications.org/news/2017/05/19/Bumpers051917
  11
     The full report can be found at https://www.cpsc.gov/s3fs-
  public/CBStatement.pdf?dhFXWQNHUqQ2yV4xuY654JrJ3K0Towc
  12
     https://www.aappublications.org/news/2017/05/19/Bumpers051917

                                                      7
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 8 of 21




         26.     Retailers and manufacturers, including Defendants, have also engaged, and

  continue to engage, in marketing campaigns that promote Bumpers as aesthetically pleasing

  additions to the decor of an infant’s bedroom. Bumpers come in myriad colors and designs, and

  consumers are encouraged to buy multiple sets to match different sets of bedding.

         27.     Defendants failed to give consumers, including Plaintiffs, adequate warnings of the

  dangers Bumpers pose to the health and safety of their infants if left in the crib during prolonged

  sleep, including overnight sleep.

         28.     From at least 2008 to present, Defendant Pottery Barn, Inc., including but not

  limited to its subsidiaries Pottery Barn Kids and PBteen, has manufactured and sold numerous

  types of Bumpers, including the models purchased/owned by Plaintiffs, in stores throughout the

  United States, including in Oklahoma.

                       TOLLING OF THE STATUTE OF LIMITATIONS

  Continuing Act Tolling

         29.     Defendants have been manufacturing, marketing, and selling Bumpers for many

  years – since at least 2008. During this timeframe, Defendants have continuously marketed and

  sold dangerous Bumpers to unsuspecting parents and caregivers of infants. They continuously

  represented these Bumpers as safe accessories to cribs that help secure infants during all-night or

  prolonged sleep. By continuously repeating these false representations, and failing to disclose that

  Bumpers were defectively designed and exposed infants to great risk of injury and death,

  Defendants engaged in a continuing wrong sufficient to render inapplicable any statute of

  limitations that Defendants might seek to apply.

         30.     Defendants’ knowledge of the defects is evidenced by, inter alia: numerous

  complaints by consumers of injury and death; by warnings from the AAP and major consumer

  groups; by a lawsuit against Wal-Mart for an infant’s death caused by Bumpers; and by Chicago,



                                                     8
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 9 of 21




  Maryland, and Ohio’s bans on Bumpers.

          31.    Thus, Defendants indisputably possessed continuous knowledge of the dangers

  posed by Bumpers, and, yet, they inexplicably continued to repetitiously market and sell them as

  safe products for overnight and prolonged sleep. Plaintiffs’ and other Class members’ claims are

  not time barred.

  Fraudulent Concealment Tolling

          32.    Defendants had a duty to disclose to Plaintiffs and the Class members the true

  quality and nature of the Bumpers, that Bumpers have uniform defect, and that Bumpers pose

  significant safety concerns.

          33.    This duty arose due to, inter alia, their representations that Bumpers are safe to use

  in cribs.

          34.    Defendants have known at all relevant times of the risks that its Bumpers pose to

  infants. Prior to selling Bumpers, Defendants knew or should have known about the AAP’s 2005

  recommendations concerning safe sleep, which state that babies should sleep flat on their backs in

  an empty bassinet or crib, with no soft blankets or other objects. As of 2011, Defendants knew or

  should have known that the AAP expanded on those warnings. Defendants also knew or should

  have known about the 2007 and 2012 studies linking Bumpers to infant deaths. Defendants also

  knew or should have known that various cities and states, such as Chicago, Maryland, and Ohio,

  have banned Bumpers due to safety concerns. And, finally, in 2016, Defendants knew or should

  have known when the AAP further expanded on its recommendations.

          35.    Despite their knowledge of the defective design and danger of Bumpers when used

  as intended, Defendants failed to disclose and concealed this material information from Plaintiffs

  and other Class members, and instead they continued to market the Bumpers as safe for overnight

  and prolonged infant sleep.



                                                   9
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 10 of 21




           36.       The purpose of Defendant’s concealment of the dangers was to prevent Plaintiffs

   and other Class members from seeking redress.

           37.       Plaintiffs and the other Class members justifiably relied on Defendants to disclose

   the true nature of the products they purchased and/or owned because the defects were not

   discoverable by Plaintiffs and the other Class members through reasonable efforts.

           38.       Any applicable statute of limitations has been tolled by Defendants’ knowledge,

   active concealment, and denial of the facts alleged herein, which behavior is ongoing.

                                                ESTOPPEL

           39.       Defendants were under a continuous duty to disclose to Plaintiffs and the other

   members of the Class the facts that it knew about the dangers Bumpers pose to infants.

           40.       Defendants knowingly, affirmatively, and actively concealed the true nature,

   quality, and character of the Bumpers from Plaintiffs and other members of the Class.

           41.       Thus, Defendants are estopped from relying on any statutes of limitations in defense

   of this action.

                                    CLASS ACTION ALLEGATIONS

           42.       Plaintiffs bring this action pursuant to Rule 23(b)(3) of the Federal Rules of Civil

   Procedure on behalf of themselves and on behalf of following “Class”:

           43.       All persons who purchased or owned any crib bumper pads manufactured or sold

   by William-Sonoma, Inc., Pottery Barn, Inc. and/or Pottery Barn Kids from 2008 to present.

           44.       The Class is so numerous that joinder of all members is impracticable. The Class

   numbers more than a thousand members.

           45.       A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy.

           46.       Plaintiffs’ claims are typical of the claims of the other members of the Class



                                                      10
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 11 of 21




   because, inter alia, all Class members were injured through the uniform misconduct described

   above, and all Class members were subject to Defendants’ deceptive statements, including

   deceptive claims that accompanied each and every set of crib bumpers that was sold concerning

   its suitability for prolonged or overnight sleep. Plaintiffs are advancing the same claims and legal

   theories on behalf of themselves and all members of the Class.

           47.     Plaintiffs will fairly and adequately protect the interests of the Class. Plaintiffs’

   interests do not conflict with the interests of the Class. Plaintiffs are represented by counsel skilled

   and experienced in complex civil litigations, including class actions. Plaintiffs’ counsel is

   accustomed to handling substantial litigation matters.

           48.     Plaintiffs’ and Plaintiffs’ counsel have no interests that conflict in any way with

   those of Class members.

           49.     Common questions of law and fact exist as to all Class members and predominate

   over questions affecting only individual Class members. Such common questions of law or fact

   include, inter alia:

           50.     Whether Defendants’ claims about crib bumpers being safe and suitable for

   prolonged or overnight sleep are reasonably likely to deceive;

           51.     Whether Defendants engaged in unfair and/or deceptive advertising in marketing

   the product as a crib accessory that was suitable for prolonged or overnight sleep;

           52.     Whether Defendants’ misconduct constitutes a breach of the warranties that exists

   between Defendants and Plaintiffs and the other members of the Class;

           53.     Whether Defendants have been unjustly enriched;

           54.     Whether Plaintiffs and the members of the Class have been injured by Defendants’

   misconduct;

           55.     Whether Plaintiffs and the members of the Class are entitled to relief, and the



                                                     11
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 12 of 21




   amount and nature of such relief.

            56.   A class action is superior to any other available means for the fair and efficient

   adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

   management of this class action. The damages or other financial detriment suffered by Plaintiffs

   and the other Class members are relatively small compared to the burden and expense that would

   be required to individually litigate their claims against Defendants, so it would be impracticable

   for Class members to individually seek redress for Defendants’ wrongful conduct. Even if Class

   members could afford individual litigation, economies of scale and comprehensive supervision by

   a single court strongly weigh in favor of resolution on a class basis.

                                      COUNT I
             VIOLATION OF OKLAHOMA DECEPTIVE TRADE PRACTICES ACT
                               (15 O.S. §§ 751 ET. AL.)
                     (ON BEHALF OF PLAINTIFFS AND THE CLASS)


            57.   Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            58.   This cause of action is brought pursuant to Oklahoma Consumer Protection Act, 15

   O.S. §§ 751 et al. (“OCPA”), which prohibits deceptive acts or practices in the course of any

   business in Oklahoma.

            59.   15 O.S. § 761.1(A) provides aggrieved consumers a private right of action for

   damages, including but not limited to, attorney’s fees.

            60.   Defendants design, manufacture, marketing, advertising, labeling, and/or sale of

   the crib bumpers constitutes Defendants’ course of business.

            61.   The Defendants’ conduct alleged herein violates the OCPA in that Defendants

   engaged in the unfair acts and deceptive practices as described herein, which included marketing

   directed at Plaintiffs and the Class, conveying, on the boxes containing the Bumpers and



                                                    12
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 13 of 21




   elsewhere, the message that the Bumpers are appropriate for overnight sleep and prolonged sleep,

   and the message that the use of Bumpers is known to be generally safe. Defendants’ marketing

   and sale of the product omitted adequate warnings concerning the danger of death and injury

   associated with the use of Bumpers. Defendants’ representations and omissions concerning the

   product were deceptive, false and misleading given the dangers of Bumpers described herein. Such

   conduct is inherently and materially deceptive and misleading in a material respect, which was

   known, or by the exercise of reasonable care, should have been known, to be untrue, deceptive or

   misleading by Defendants.

             62.   The materially misleading statements and deceptive acts and practices of

   Defendants alleged herein were directed at the public at large, in Oklahoma and across the United

   States.

             63.   Defendants’ acts and practices described above were likely to mislead a reasonable

   consumer acting reasonably under the circumstances.

             64.   Defendants’ violation of the OCPA was willful and knowing. As described above,

   at all relevant times, Defendants, among other things, knew that their Bumpers had caused many

   infant deaths and injuries, and that the AAP, as well multiple other pediatric professionals and

   consumer groups, recommended they not be used on infants’ cribs, and that certain other cities and

   states had prohibited them from being sold. Nonetheless, Defendants continued to sell the products

   in the United States advertising their use for overnight and prolonged sleep in order to increase

   their own profits.

             65.   As a result of Defendants’ deceptive and misleading acts, Plaintiffs and the

   members of the Class have been injured because they purchased and/or owned Bumpers based on

   Defendants’ representations and without full disclosure of all the material facts discussed above.

             66.   As a result of Defendants’ conduct in violation of the OCPA, Plaintiffs and the



                                                   13
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 14 of 21




   members of the Class have sustained damages in amounts to be proven at trial because if

   Defendants had disclosed the information discussed above about the Bumpers and otherwise been

   truthful about their safety, Plaintiffs would not have purchased and/or received Defendants’

   product. Defendants were also able to charge more than what their Bumpers would have been

   worth had they disclosed the truth about them.

            67.    As a result, pursuant to the OCPA, Plaintiffs and the Class are entitled to make

   claims against Defendant for actual damages to be determined at trial, but not less than fifty (50)

   dollars per Class member.

            68.    Additionally, pursuant to the OCPA, Plaintiffs and the Class make claims for

   attorneys’ fees, costs.

            69.    Plaintiffs further demand punitive damages on their own behalves and on behalf of

   the Class.

                                       COUNT II
                                BREACH OF WARRANTY
                        (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            70.    Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            71.    The Bumpers described herein are “goods” as defined in Oklahoma’s Commercial

   Code governing the implied warranty of merchantability. 12A O.S. § 2-105. Defendants are

   “merchants” as defined under the Oklahoma Commercial Code.

            72.    Defendants created express and implied warranties that the Bumpers were in

   merchantable condition and merchantable quality.

            73.    Defendants created express and implied warranties that the Bumpers were

   appropriate for the particular purposes for which Plaintiffs and Class Members purchased and/or

   received them (i.e., safe to wrap around a crib for an infant’s prolonged or overnight sleep, and



                                                    14
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 15 of 21




   generally safe).

          74.     By placing their Bumpers in the stream of commerce, Defendants impliedly

   warranted that the Bumpers were reasonably safe, and that all claims in their advertising and

   marketing of the Bumpers were true, including that the Bumpers are safe and reliable.

          75.     As a merchant, Defendants knew that consumers, including Plaintiffs and the Class,

   relied upon Defendants to design, label, and sell products that were reasonably safe and not

   deceptively marketed, and in fact members of the public, including Plaintiffs and the Class,

   reasonably relied upon the skill and judgment of Defendants and upon said express and implied

   warranties in purchasing the Bumpers.

          76.     Defendants breached the express and implied warranties because, contrary to

   Defendants’ claims, both in marketing schemes and labels, Bumpers serve no beneficial safety

   purposes for infants, and actually cause significant safety risks when used for their intended

   purpose.

          77.     The Bumpers are dangerous in that they are of such a character that when used in

   their expected manner it is likely to be a source of potential death and injury to babies.

          78.     Plaintiffs and members of the Class are among those intended to be ultimate

   consumers of Bumpers.

          79.     At all times that Defendants warranted and sold the Bumpers, they knew or should

   have known that its warranties were false, and yet they did not disclose the truth in a timely manner

   or stop manufacturing or selling the Bumpers, and instead continued to issue false warranties. It

   is thus not required, and would be futile, for Plaintiffs to provide Defendants further opportunity

   to cure their breach.

          80.     As a direct and proximate result of Defendants’ breaches of warranties, Plaintiffs

   and the Class are entitled to damages in an amount to be determined at trial.



                                                    15
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 16 of 21




                                         COUNT III
                                       NEGLIGENCE
                          (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            81.      Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            82.      Defendants owed a duty to Plaintiffs and Class members to exercise reasonable care

   in designing, manufacturing, and marketing products for infant use.

            83.      Defendants also owed a duty to Class members to detect and address major defects

   in a timely manner.

            84.      Defendants also owed a duty to disclose the material fact that Bumpers were

   defective and dangerous, and unfit and inherently unsafe for their intended use.

            85.      But for Defendants’ breaches of their duties, Class members would not have

   purchased, owned, and/or continued to use the defective Bumpers or would not have paid as much

   for them as they did, and would not have exposed their infants to the risk of death or injury.

            86.      Plaintiffs and Class members were foreseeable victims of Defendants’ wrongdoing.

   Defendants knew or should have known that their Bumpers would cause damages to Class

   members. The damages to Plaintiff and the Class members are a proximate, reasonably foreseeable

   result of Defendants’ breaches of their duties.

            87.      Therefore, Plaintiff and Class members are entitled to damages in an amount to be

   proven at trial

                                         COUNT IV
                                    GROSS NEGLIGENCE
                          (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            88.      Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            89.      Defendants owed a duty to Plaintiff and Class members to exercise reasonable care



                                                     16
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 17 of 21




   in designing, manufacturing and marketing products for infant use.

          90.     Defendants also owed a duty to Class members to detect and address major defects

   in a timely manner.

          91.     Defendants also owed a duty to disclose the material fact that Bumpers were

   defective and dangerous, and unfit and inherently unsafe for their intended use.

          92.     Defendants knew or should have known that Plaintiffs and other Class members

   were relying on them to manufacture, market and label the Bumpers with reasonable care, and that

   consumers reasonably and foreseeably relied on them to do so.

          93.     Defendants grossly failed to exercise due care, and acted in reckless disregard of

   their duties, and thereby injured Plaintiffs and all members of the Class. Defendants failed to

   exercise the degree of prudence, caution, and good business practice that would be expected of

   any entity selling products for infant use. Although they knew that Bumpers could cause and had

   caused many infant deaths and injuries, and that the AAP as well multiple other pediatric

   professionals and consumer groups recommended they not be used in infants’ cribs, and that

   certain other cities and states in the United States had prohibited them from being sold, Defendants

   continued to sell the products in the United States for use in infants’ cribs. Defendants knowingly

   allowed further tragedy to occur so that they could continue reaping profits.

          94.     Defendants failed to exercise even slight or scant care and/or their conduct evinces

   a reckless disregard for the rights of others and/or is redolent of intentional wrongdoing.

          95.     If Defendants had not been grossly negligent with respect to the manufacture,

   marketing, labeling and/or sale of the Bumpers, Plaintiff and other Class members would not have

   purchased and/or owned the Bumpers.

          96.     As a direct and proximate result of Defendants’ gross negligence with regard to the

   Bumpers, Plaintiffs and the Class have been harmed.



                                                    17
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 18 of 21




                                       COUNT V
                                 UNJUST ENRICHMENT
                        (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            97.    Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            98.    As a result of Defendants’ material, deceptive advertising, marketing and/or sale of

   the Bumpers, Defendants were enriched at the expense of Plaintiffs and all other Class members

   through their purchase of the Bumpers, because the Bumpers do not provide the benefits as

   represented and expose their children to greater and more serious risks than represented.

            99.    Under the circumstances, it would be against equity and good conscience to permit

   Defendants to retain the ill-gotten benefits they received from Plaintiffs and the Class as the result

   of their deceptive marketing and advertising practices.         Thus, it would be inequitable for

   Defendants to retain the benefit without restitution to Plaintiffs and the Class.

                                       COUNT VI
                                        FRAUD
                        (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            100.   Plaintiffs incorporate by reference and re-allege herein all paragraphs alleged

   above.

            101.   Plaintiffs bring this claim individually and on behalf of the members of the

   proposed Class against Defendants.

            102.   This claim is based on fraudulent representations and omissions concerning the

   safety of consumers who use the Bumpers. As discussed above, Defendants failed to disclose the

   risks associated with the intended use of the Bumpers, or that the risks were substantially likely to

   manifest through the customary and intended use of the Bumpers. Defendants also represented the

   Bumpers as safe to use in infants’ cribs while the infants slept overnight/for a prolonged period,

   which the Bumpers were not.



                                                    18
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 19 of 21




            103.   The false and misleading representations and omissions were made with knowledge

   of their falsehood. Defendants knew of medical guidelines and knew of consumer and other reports

   of the Bumpers’ dangerous nature. Nonetheless, Defendants continued to sell their worthless and

   dangerous Bumpers to unsuspecting consumers.

            104.   The false and misleading representations and omissions were made by Defendants,

   upon which Plaintiffs and members of the proposed Class reasonably and justifiably relied, and

   were intended to induce and actually induced Plaintiffs and members of the proposed Class and to

   purchase the Bumpers.

            105.   The fraudulent actions of Defendants caused damage to Plaintiffs and members of

   the proposed Class, who are entitled to damages and other legal and equitable relief as a result

                                        COUNT VII
                                DECLARATORY JUDGMENT
                         (ON BEHALF OF PLAINTIFFS AND THE CLASS)

            106.   As a result of Defendants’ misleading and fraudulent actions and omissions,

   Plaintiffs and the Class are entitled to declaratory relief, as permitted by equity, including directing

   Defendants to identify, with Court supervision, the victims of their misconduct and pay them

   restitution and disgorgement of all monies acquired by Defendants by means of any act or practice

   declared by the Court to be unlawful, and ordering Defendants to engage in a corrective advertising

   campaign to place victims of their misconduct on notice of the availability of a full refund.

                                        REQUEST FOR RELIEF

            WHEREFORE, Plaintiffs respectfully request relief against Defendants as set forth

   below:

            1. Certifying the proposed Oklahoma Class;

            2. Appointing Plaintiffs as Class representatives and their undersigned counsel as Class

              counsel;



                                                     19
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 20 of 21




         3. Awarding Plaintiffs and the proposed Class members damages;

         4. Awarding punitive damages to the extent permitted under Oklahoma and other

            applicable law;

         5. Awarding restitution and disgorgement of Defendants’ revenues to Plaintiffs and the

            proposed Class members;

         6. Awarding declaratory relief as permitted by equity, including directing Defendants to

            identify, with Court supervision, the victims of their misconduct and pay them

            restitution and disgorgement of all monies acquired by Defendants by means of any

            act or practice declared by the Court to be unlawful;

         7. Ordering Defendants to recall and cease selling all Bumpers in the United States;

         8. Ordering Defendants to engage in a corrective advertising campaign;

         9. Awarding attorneys’ fees and costs; and

         10. Granting such additional relief as the Court deems just and proper

                                     JURY TRIAL DEMANDED

          Plaintiffs demands a jury trial on all issues so triable.



   Dated: November 21, 2019                                      Respectfully submitted,


                                                                 /s/ Daniel E. Smolen
                                                                 Daniel E. Smolen, OBA No. 19944
                                                                 Lauren Lambright, OBA No. 22300
                                                                 Smolen & Roytman, PLLC
                                                                 701 S. Cincinnati Ave.
                                                                 Tulsa, Oklahoma 74119
                                                                 (918) 585-2667 (telephone)
                                                                 (918) 585-2669 (fax)
                                                                 danielsmolen@ssrok.com
                                                                 laurenlambright@ssrok.com
                                                                 sterlingsims@ssrok.com




                                                    20
Case 4:19-cv-00633-JED-JFJ Document 2 Filed in USDC ND/OK on 11/21/19 Page 21 of 21




                                                  Mark A. Smith, OBA No. 31231
                                                  Caruso Law Firm, P.C.
                                                  1325 East Fifteenth Street, Suite 201
                                                  Tulsa, Oklahoma 74120
                                                  (918) 583-5900 (telephone)
                                                  (918) 583-5902 (fax)
                                                  msmith@carusolawfirm.com


                                                  Attorneys for Plaintiffs




                                        21
